Exhibit 10.24

 

Execution Copy

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made and entered into effective as of December 23, 2004, by and among COMFORT
SYSTEMS USA, INC., a Delaware corporation (“Borrower”); BANK OF TEXAS NA, as a
Lender and as Administrative Agent (“Administrative Agent”); HIBERNIA NATIONAL
BANK, as a Lender and as Documentation Agent; and the Lenders (“Lenders”) and
Guarantors (“Guarantors”) set forth on the signature pages hereto.

 

RECITALS:

 

WHEREAS, Borrower, the Administrative Agent, the Document Agent and the Lenders
entered into an Amended and Restated Credit Agreement dated December 31, 2003,
as amended by the First Amendment to Amended and Restated Credit Agreement dated
as of May 12, 2004, the Second Amendment to Amended and Restated Credit
Agreement dated as of June 10, 2004 and the Third Amendment to Amended and
Restated Credit Agreement dated as of June 23, 2004 (the “Credit Agreement”),
pursuant to which Borrower amended and restated the Prior Credit Documents; and

 

WHEREAS, Borrower, Administrative Agent, Document Agent, Lenders and Guarantors
desire to amend the Credit Agreement as herein set forth to facilitate permitted
acquisitions by Borrower.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.  Except as otherwise
provided below, unless the context hereof indicates otherwise, all capitalized
terms used herein shall have the same meaning as such capitalized terms are
defined in the Credit Agreement.

 

2.                                       Amendments to the Credit Agreement. 
The Credit Agreement is, subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, hereby amended as follows:

 

(a)                                  Definitions.  Article I of the Credit
Agreement is hereby amended by deleting therefrom the definition of “Permitted
Investments” in its entirety and substituting therefor the following:

 

--------------------------------------------------------------------------------


 

“ ‘Permitted Investments’ means:

 

(a)                                  Cash Equivalents;

 

(b)                                 existing Investments described in the
Disclosure Schedule;

 

(c)                                  extensions of credit by Restricted Persons
to their customers for buying goods and services in the ordinary course of
business or to another Restricted Person in the ordinary course of business;

 

(d)                                 extensions of credit among Restricted
Persons which are subordinated to the Obligations upon terms and conditions
satisfactory to Required Lenders and the Administrative Agent in their sole and
absolute discretion;

 

(e)                                  Investments by which Borrower, a newly
formed Subsidiary that is a Restricted Person, or an existing Subsidiary that is
a Restricted Person may acquire all or substantially all of the assets (by way
of an asset acquisition or Equity acquisition) of any Person, provided (x) such
Investments are made with internally generated cash and the aggregate amount
paid or payable for (i) any single such transaction shall not exceed $5,000,000
and (ii) all such transactions during any Fiscal Year shall not exceed
$10,000,000 or (y) such Investments are Permitted Acquisitions; and

 

(f)                                    Investments not described in subsections
(a) through (e) above which do not (taking into account all Investments of all
Restricted Persons other than Investments described in subsection (e) above)
exceed an aggregate amount of $2,500,000 during any Fiscal Year.”

 

(b)                                 Section 6.15 is hereby amended in its
entirety to read as follows:

 

“Section 6.15.  Guaranties of Borrower’s Subsidiaries.  Each Subsidiary of
Borrower now existing and each Subsidiary, other than an Immaterial Subsidiary,
hereafter created, acquired or coming into existence after the date hereof
shall, promptly upon request by Administrative Agent, execute and deliver to
Administrative Agent an absolute and unconditional guaranty of the timely
repayment of the Obligations and the due and punctual performance of the
obligations of Borrower hereunder, which guaranty shall be satisfactory to
Administrative Agent in form and substance.  Each Subsidiary of Borrower
existing on the date hereof shall duly execute and deliver such a guaranty prior
to the making of any Loan hereunder.  Upon the creation, acquisition or coming
into existence after the date hereof of any Subsidiary of Borrower other than an
Immaterial Subsidiary, Borrower will promptly deliver written notice of such
creation, acquisition or coming into existence to Administrative Agent and
promptly provide to Administrative Agent all information Administrative Agent
may reasonably request with respect to such Subsidiary.  Borrower will cause

 

--------------------------------------------------------------------------------


 

each of its Subsidiaries, other than an Immaterial Subsidiary, hereafter formed
or acquired to deliver to Administrative Agent, simultaneously with its delivery
of such a guaranty, written evidence satisfactory to Administrative Agent and
its counsel that such Subsidiary has taken all corporate or partnership action
necessary to duly approve and authorize its execution, delivery and performance
of such guaranty and any other documents which it is required to execute.”

 

3.                                       Conditions Precedent to Effectiveness
of Amendment.  This Amendment shall become effective when, and only when, the
Administrative Agent shall have received counterparts of this Amendment duly
executed by Borrower, Guarantors and the Required Lenders (unless otherwise
indicated) being dated the date hereof, in form and substance reasonably
satisfactory to the Administrative Agent.

 

Borrower agrees to pay promptly after receipt of an invoice therefore the
reasonable fees and expenses of counsel to the Administrative Agent in
connection with the preparation and negotiation of this Amendment and all
documents and instruments contemplated hereby.

 

4.                                       Representations and Warranties of
Borrower.  Borrower represents and warrants as follows:

 

(a)                                  Borrower and Guarantors are each duly
authorized and empowered to execute, deliver and perform this Amendment and all
other instruments referred to or mentioned herein to which it is a party, and
all action on its part requisite for the due execution, delivery and the
performance of this Amendment has been duly and effectively taken.

 

(b)                                 After giving affect to this Amendment, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Documents executed in connection herewith or
therewith are true in all material respects on and as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representation or warranty was made as of a specific date, in which case such
representation or warranty was true in all material respects when made;

 

(c)                                  After giving affect to this Amendment, no
event has occurred and is continuing which constitutes a Default; and

 

(d)                                 When duly executed and delivered, each of
this Amendment and the Credit Agreement will  be legal and binding obligations
of Borrower, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

--------------------------------------------------------------------------------


 

5.                                       Reference to and Effect on the Loan
Documents.

 

(a)                                  Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement, the Notes, and all other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.  Without limiting the
generality of the foregoing, the Security Documents and all collateral described
therein do and shall continue to secure the payment of all obligations of
Borrower under the Credit Agreement as amended hereby, the Notes, and under the
Security Documents. 

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lender under any of the Security
Documents, nor constitute a waiver of any provision of any of the Security
Documents.

 

6.                                       Costs and Expenses.  Borrower agrees to
pay on demand all costs and expenses of Lenders in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder, including the
reasonable fees and out-of-pocket expenses of counsel for Lenders.  In addition,
Borrower shall pay any and all fees payable or determined to be payable in
connection with the execution and delivery, filing or recording of this
Amendment and the other instruments and documents to be delivered hereunder, and
agrees to save Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such fees.

 

7.                                       Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.

 

8.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Texas.

 

9.                                       Final Agreement.  THIS WRITTEN
AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written. 

 

 

BORROWER:

 

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

By:

/s/ J. Gordon Beittenmiller

 

 

 

J. Gordon Beittenmiller

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

LENDERS:

 

 

 

BANK OF TEXAS NA,

 

Administrative Agent and Lender

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

HIBERNIA NATIONAL BANK,

 

 

Documentation Agent,

 

 

LC Issuer and Lender

 

 

 

 

 

By:

/s/ Michael Meiss

 

 

 

Michael Meiss

 

 

Senior Vice President

 

 

 

 

 

BANK OF SCOTLAND, Lender

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------


 

 

FIRSTCAPITAL BANK, SSB, Lender

 

 

 

 

 

By:

/s/ William H. Fowler

 

 

 

William H. Fowler

 

 

 

Senior Vice President

 

 

 

 

 

 

RZB FINANCE LLC, Lender

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

FIRST BANK & TRUST, Lender

 

 

 

 

 

By:

/s/ Michael S. Martin

 

 

 

Michael S. Martin

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ACI MECHANICAL, INC.

 

 

 

ACI MECHANICAL USA, INC.

 

 

 

ARC COMFORT SYSTEMS USA,
INC.

 

 

 

ACCURATE AIR SYSTEMS, L.P.,

 

by Atlas-Accurate Holdings,
L.L.C.,

 

as general partner

 

 

 

ACCU-TEMP GP, INC.

 

ACCU-TEMP LP, INC.

 

 

 

AIR TEMP, INC.

 

 

 

ATLAS-ACCURATE HOLDINGS,
L.L.C.,

 

by CS53 Acquisition Corp.,

 

as acting member

 

 

 

ATLAS AIR CONDITIONING
COMPANY, L.P., by

 

Atlas-Accurate Holdings, L.L.C. as
general partner

 

 

 

BATCHELOR’S MECHANICAL
CONTRACTORS, INC.

 

 

 

BCM CONTROLS CORPORATION

 

 

 

CALIFORNIA COMFORT SYSTEMS
USA, INC.

 

 

 

CEL, INC.

 

 

 

CENTRAL MECHANICAL, INC.

 

 

 

CLIMATE CONTROL, INC.

 

 

 

COMFORT SYSTEMS USA
(ARKANSAS), INC.

 

 

 

COMFORT SYSTEMS USA
(BALTIMORE), INC.

 

--------------------------------------------------------------------------------


 

 

COMFORT SYSTEMS USA
(BOWLING GREEN), INC.

 

 

 

COMFORT SYSTEMS USA
(BRISTOL), INC.

 

 

 

COMFORT SYSTEMS USA
(CLEVELAND), INC.

 

 

 

COMFORT SYSTEMS USA
(FLORIDA), INC.

 

 

 

COMFORT SYSTEMS USA G.P.,
INC.

 

 

 

COMFORT SYSTEMS USA
(HARTFORD), INC.

 

 

 

COMFORT SYSTEMS USA
(INTERMOUNTAIN), INC.

 

 

 

COMFORT SYSTEMS USA
NATIONAL ACCOUNTS, LLC,

 

by Accu-Temp LP, Inc., as acting
member

 

 

 

COMFORT SYSTEMS USA
(SYRACUSE), INC.

 

 

 

COMFORT SYSTEMS USA
(TEXAS), L.P.,

 

by Comfort Systems USA G.P.,
Inc.,

 

as general partner

 

 

 

COMFORT SYSTEMS USA (TWIN
CITIES), INC.

 

 

 

COMFORT SYSTEMS USA
(WESTERN MICHIGAN), INC.

 

 

 

CS44 ACQUISITION CORP.

 

 

 

CS53 ACQUISITION CORP.

 

 

 

DESIGN MECHANICAL
INCORPORATED

 

--------------------------------------------------------------------------------


 

 

EASTERN HEATING & COOLING,
INC.

 

 

 

ESS ENGINEERING, INC.

 

 

 

GULFSIDE MECHANICAL, INC.

 

 

 

H & M MECHANICAL, INC.

 

 

 

HELM CORPORATION

 

 

 

HESS MECHANICAL
CORPORATION

 

 

 

INDUSTRIAL COOLING INC.

 

 

 

J & J MECHANICAL, INC.

 

 

 

JAMES AIR CONDITIONING
ENTERPRISE INC.

 

 

 

MARTIN HEATING, INC.

 

 

 

MECHANICAL SERVICE GROUP,
INC.

 

 

 

MECHANICAL TECHNICAL
SERVICES, L.P.,

 

by Atlas-Accurate Holdings,
L.L.C.,

 

as general partner

 

 

 

MJ MECHANICAL SERVICES, INC.

 

 

 

NEEL MECHANICAL
CONTRACTORS, INC.

 

 

 

NORTH AMERICAN MECHANICAL,
INC.

 

 

 

QUALITY AIR HEATING &
COOLING, INC.

 

 

 

S&K AIR CONDITIONING CO., INC.

 

 

 

S. I. GOLDMAN COMPANY, INC.

 

--------------------------------------------------------------------------------


 

 

S.M. LAWRENCE COMPANY, INC.

 

 

 

SA ASSOCIATES, INC.

 

 

 

SALMON & ALDER, LLC,

 

by SA Associates, Inc. as acting
member

 

 

 

SEASONAIR, INC.

 

 

 

SHEREN PLUMBING & HEATING,
INC.

 

 

 

TARGET CONSTRUCTION, INC.

 

 

 

TEMP-RIGHT SERVICE, INC.

 

 

 

THE CAPITAL REFRIGERATION
COMPANY

 

 

 

TRI-CITY MECHANICAL, INC.

 

 

 

UNITED ENVIRONMENTAL
SERVICES, L.P.,

 

by Atlas-Accurate Holdings,
L.L.C.,

 

as general partner

 

 

 

WESTERN BUILDING SERVICES,
INC.

 

 

 

 

 

By:

/s/ J. Gordon Beittenmiller

 

 

 

J. GORDON

 

 

BEITTENMILLER,

 

 

 

Vice President and Assistant

 

 

Secretary

 

--------------------------------------------------------------------------------